Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 496311
Notice to Applicant
Claims 1-20 have been examined in this application. This communication is the
first action on the merits. No Information Disclosure Statement (IDS) has been filed to date. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-9  and 19-20 are directed to a method for task code recommendation, Claims 10-18 are directed to a system for task code recommendation and Claims 15-20 are directed to a system for sentiment analysis.
Claim 1 and Claim 19 recite a method for task code recommendation, and Claim 10 recites a system for task code recommendation, which include receiving a request for a task code recommendation based on a user accessing an application account; upon receiving the request for the task code recommendation, retrieving input data corresponding to the user, wherein the input data includes: a task code history, and location data; generating a data array based on the input data; inputting the data array of the input data to predict a set of task codes for the task code recommendation; generating the prediction of the set of task codes for the task code recommendation, wherein the prediction includes a corresponding probability value for each task code in the set of task codes; determining a subset of task codes from the set of task codes that meet a probability threshold value; and transmitting the subset of task codes as the task code recommendation for display for the user.  As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity”- managing personal behavior or interactions; business relations.  The recitation of  “computer device”, “system”, “processor”, and “memory” nothing in the claim elements preclude the step from being “Methods of Organizing Human Activity”- managing personal behavior or interactions; business relations.  Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The “computer device”, “system”, “processor”, and “memory”  is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f). Claim 1, 10 and 19 recite  “transmitting the subset of task codes as the task code recommendation for display for the user” are considered to be insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g).  Furthermore, the claim 1, claim 10 and claim 15 recite using one or more machine learning techniques. The specification discloses the machine learning at a high-level of generality, providing examples of different techniques that may be applied. The general use of a machine learning analysis does not provide a meaningful limitation to transform the abstract idea into a practical application. Therefore, currently, the machine learning is solely used a tool to perform the instructions of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in prediction modelling. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer device”, “system”, “processor”, and “memory”  is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). Regarding Step 2B and the additional element of “machine learning” it is MPEP 2106.05(f) – Mere Instructions to Apply an Exception- the machine learning is solely used a tool to perform the instructions of the abstract idea.
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-9, 11-18 and 20 recite receiving a selection of a task code from the subset of task codes displayed to the user; receiving a selection of a task code not from the subset of task codes displayed to the user; monitoring model for prediction accuracy; determining the prediction accuracy of the model is below an accuracy threshold value; collecting training data from a set of users, wherein the training data includes historical time code data of users comprising a number of instances a time code was selected; the training data includes historical location data; the input data comprises: time code data associated with the user; and location data associated with user; and further narrowing the abstract idea. These recited limitations in the dependent claims are mere instructions for applying the abstract idea on a computerized system which are operating such that they do not amount to significantly more than the above-identified judicial exceptions in Claims 1, 10 and 19. Regarding Claims 4-8, and 13-17 recite the additional element of “machine learning model”- the machine learning is solely used a tool to perform the instructions of the abstract idea. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rezaeian et al., US Publication No. 20200125586 A1 [hereinafter Rezaeian], in view of Gong et al., US Publication No. 20210004682 A1 [hereinafter Gong]. 
Regarding Claim 1, 
Rezaeian teaches
A method, comprising: receiving a request for a task code recommendation based on a user accessing an application account on a computing device; (Rezaeian Par. 12-“ receiving a communication from a particular user device (e.g., receiving a browser request to load the intelligent UI for a particular user), the receipt of the communication causing an interface (e.g., the intelligent UI) to be displayed on the particular user device”); 
upon receiving the request for the task code recommendation, retrieving input data corresponding to the user, wherein the input data includes: a task code history, and location data; (Rezaeian Par. 3-“Certain aspects and features of the present disclosure relate to systems and methods for using a trained machine-learning model to predict tasks for users to complete, and to efficiently display the predicted tasks as selectable links on an intelligent user interface (UI). The trained machine-learning model may learn the tasks that users typically perform over time and continuously update itself. A set of all available tasks can be determined by harvesting and evaluating log records across various applications. As a non-limiting example, the log records, which may record users' interactions (e.g., clicks) within applications, may be used to identify all tasks previously completed by users associated with an entity. The log records may capture the metadata of interactions between an application and a user. For example, the metadata may include a user identifier, a task identifier for a task selected to be performed, the application that facilitates performance of the task, and other suitable metadata. Further, a contextual user profile can be created to store various information about a user, such as the user's role, access level, current location, device characteristics, previous interactions with applications, and other suitable information. For example, each time the user accesses the intelligent UI, the full set of tasks and the user profile can be inputted into a trained machine-model to output a prediction of one or more tasks for that user to complete.”; Par. 13-“Various implementations may include one or more of the following features. The computer-implemented method further including: receiving input at the interface, the input corresponding to a selection of a presented task of the presented subset of tasks; and in response to receiving the input, accessing the application associated with the selected task (e.g., the application can be accessed using an exposed interface, such as an API), the application associated with the selected task being configured to perform the selected task. The computer-implemented method may also include identifying, using the application, the one or more actions included in the selected task. The computer-implemented method may also include automatically performing the one or more actions by triggering the application to perform the one or more actions in response to the received input.”);
generating a data array based on the input data; (Rezaeian Par. 35-37-“ FIG. 1B shows a flowchart of an approach to use system 100 to configure, collect, and analyze log data. This discussion of FIG. 1B will refer to components illustrated for the system 100 in FIG. 1A. At 120, log monitoring is configured within the system. This may occur, for example, by a user/customer to configure the type of log monitoring/data gathering desired by the user/customer. Within system 101, a configuration mechanism 129 comprising UI controls is operable by the user to select and configure log collection configuration 111 and target representations 113 for the log collection configuration. The log collection configuration 111 comprises the set of information (e.g., log rules, log source information, and log type information) that identify what data to collect (e.g., which log files), the location of the data to collect (e.g., directory locations), how to access the data (e.g., the format of the log and/or specific fields within the log to acquire), and/or when to collect the data (e.g., on a periodic basis). The log collection configuration 111 may include out-of-the-box rules that are included by a service provider. The log collection configuration Ill may also include customer-defined/customer-customized rules.”)
inputting the data array of the input data to a trained machine learning model to predict a set of task codes for the task code recommendation  (Rezaeian Par. 8-“ In some implementations, each instance a user accesses the intelligent UI, a first portion of the interface may present one or more links. For example, each link may correspond to a suggested task that is predicted for the user (e.g., based on a result of inputting the user profile of the user or other contextual information of the user into the trained machine-learning model). In some implementations, the link may be selectable, such that when the link is selected, the one or more actions associated with the suggested task are automatically performed by the appropriate application.; Par. 10-“In some implementations, the trained machine-learning model can provide contextual information in real time to enable tasks to be suggested on a version of the intelligent UI presented to the user. For example, even if a user is new (e.g., there is limited data about previous interactions by the user), the trained machine-learning model can be used to predict tasks on the version of the intelligent UI presented to the new user. The trained machine-learning model can cluster all users into one or more clusters (as described above). For example, one of the clusters may be other new users (e.g., in the past). By evaluating the contextual user data associated with other new users (e.g., which tasks those other new users completed or performed when they started), the intelligent UI can nonetheless accurately predict tasks for the new user to complete.”; Par. 54-“Given the potentially large volume of data that may be received at the edge services 306, the data can be immediately processed to assign each log message to an initial cluster and stored into an inbound data storage device 304 (the “platform inbound clustering store”). In some instances, an initial or preliminary processing may be performed at an ingest time, which can include a time corresponding to (e.g., before, shortly or immediately after, or concurrent with) storage of the data. The initial or preliminary processing may include (for example) detecting which parts of the data are non-variable components and determining an initial cluster for each log message based on the non-variable components detected in the message. For example, a hashing technique may be applied to a value of each non-variable component to generate an identifier of the initial cluster. The log message may then be stored in association with the identifier of the initial cluster or other cluster data can be stored to indicate that the log message is associated with the initial cluster. Cluster assignments may be further refined, enhanced and/or used during subsequent processing, such as during processing that occurs during a time of subsequent resource availability and/or in response to receiving a query for data corresponding to or potentially corresponding to the associated log messages.”; Par. 91-93)
 determining a subset of task codes from the set of task codes that meet a probability threshold value (Rezaeian Par. 12-“ determining a subset of the set of tasks for presenting on the interface (e.g., the suggested tasks to be presented on the intelligent UI), the subset of tasks being determined as an output of the contextual model, and the subset of tasks corresponding one or more tasks predicted to be selected by the particular user device (e.g., the subset of tasks can be the suggested tasks to be presented on the intelligent UI); and presenting the subset of tasks at the interface displayed on the particular user device (e.g., the tasks can be presented on the intelligent UI in any manner,; Par. 62-A “condition evaluation” stage 318 is used to evaluate for specified conditions upon the log data. This stage can be performed to identify patterns within the log data, and to create/identify alerts conditions within the logs. Any type of notifications may be performed at this stage, including for example, emails/text messages/call sent to administrators/customers or alert to another system or mechanism. As one example, a condition may define an event that corresponds to a change in cluster assignments, such as detecting that a quantity (e.g., number or percentage) of log messages assigned to a given cluster has exceeded a threshold (e.g., that is fixe and pre-defined or defined by a user, a client or rule), such as being below a lower threshold or above an upper threshold. As another example, a condition may define an event that corresponds to a degree to which a quantity of log messages being assigned to a given threshold is changing, such as by identifying a threshold for a slope of a time series or a threshold for a difference in counts or percentages or log message assigned to the cluster between two time bins. As yet another example, a condition may define an event that corresponds to multiple cluster assignments, such as an event that indicates that a time series of each of the multiple clusters has a similar shape (e.g., by determining whether curve-fit coefficients are similar enough to be within a threshold amount, by determining whether a time of one or more peaks in time series are within a defined threshold time, determining whether a correlation coefficient between time series of the clusters exceeds a threshold, and/or determining whether a difference between a variability of a time series of each of the individual clusters and a variability of a sum of the time series exceeds a threshold value). “)“; 
and transmitting the subset of task codes as the task code recommendation for display on the computing device for the user (Rezaeian Par. 12-“inputting the user vector into the contextual model; in response to inputting the user vector into the contextual model, determining a subset of the set of tasks for presenting on the interface (e.g., the suggested tasks to be presented on the intelligent UI), the subset of tasks being determined as an output of the contextual model, and the subset of tasks corresponding one or more tasks predicted to be selected by the particular user device (e.g., the subset of tasks can be the suggested tasks to be presented on the intelligent UI); and presenting the subset of tasks at the interface displayed on the particular user device (e.g., the tasks can be presented on the intelligent UI in any manner, including, but not limited to, being represented as selectable links that, when selected, cause the corresponding actions to be performed by the corresponding application).”)

Rezaeian teaches task prediction and the feature is expounded upon by the teaching of Gong:
generating via the trained machine learning model the prediction of the set of task codes for the task code recommendation, wherein the prediction includes a corresponding probability value for each task code in the set of task codes (Gong Par. 90-93-“ In some implementations, machine-learned model 300 can perform classification in which machine-learned model 300 provides, for each of one or more classes, a numerical value descriptive of a degree to which it is believed that the input data should be classified into the corresponding class. In some instances, the numerical values provided by machine-learned model 300 can be referred to as “confidence scores” that are indicative of a respective confidence associated with classification of the input into the respective class. In some implementations, the confidence scores can be compared to one or more thresholds to render a discrete categorical prediction. In some implementations, only a certain number of classes (e.g., one) with the relatively largest confidence scores can be selected to render a discrete categorical prediction. Machine-learned model 300 may output a probabilistic classification. For example, machine-learned model 300 may predict, given a sample input, a probability distribution over a set of classes. Thus, rather than outputting only the most likely class to which the sample input should belong, machine-learned model 300 can output, for each class, a probability that the sample input belongs to such class. In some implementations, the probability distribution over all possible classes can sum to one. In some implementations, a Softmax function, or other type of function or layer can be used to squash a set of real values respectively associated with the possible classes to a set of real values in the range (0, 1) that sum to one. In some examples, the probabilities provided by the probability distribution can be compared to one or more thresholds to render a discrete categorical prediction. In some implementations, only a certain number of classes (e.g., one) with the relatively largest predicted probability can be selected to render a discrete categorical prediction.”); 

Rezaeian and Gong are directed to task prediction. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the prediction modeling of Rezaeian, as taught by Gong, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Rezaian with the motivation of improve the accuracy of prediction or ranking systems, without requiring much if any re-engineering of an existing prediction model, to account for such differences (Gong Par. 4).
Regarding Claim 2 and Claim 11, 
receiving a selection of a task code from the subset of task codes displayed to the user. (Rezaeian Par. 12-“inputting the user vector into the contextual model; in response to inputting the user vector into the contextual model, determining a subset of the set of tasks for presenting on the interface (e.g., the suggested tasks to be presented on the intelligent UI), the subset of tasks being determined as an output of the contextual model, and the subset of tasks corresponding one or more tasks predicted to be selected by the particular user device (e.g., the subset of tasks can be the suggested tasks to be presented on the intelligent UI); and presenting the subset of tasks at the interface displayed on the particular user device (e.g., the tasks can be presented on the intelligent UI in any manner, including, but not limited to, being represented as selectable links that, when selected, cause the corresponding actions to be performed by the corresponding application).”)

Regarding Claim 3 and Claim 12, 
receiving a selection of a task code not from the subset of task codes displayed to the user. (Rezaeian Par. 5-“ In some implementations, trained machine-learning model can use one or more reinforcement learning techniques to enhance the accuracy of the tasks that are suggested or predicted for a particular user. For instance, the suggested tasks can be enhanced by detecting a feedback signal from the intelligent UI. The feedback signal can indicate which presented tasks the user selected. The machine-learning model can bias future suggested tasks towards or away from certain tasks based on whether or not the user selected the tasks when the tasks were presented as suggestions on the intelligent UI or dashboard. Advantageously, the machine-learning model outputs a prediction of tasks that the user will likely need to complete based at least in part on the user's profile and previous interactions with applications.”; Par. 13-“ The computer-implemented method may also include generating a negative feedback signal indicating that the task was not selected. The computer-implemented method may also include updating the contextual model based on the negative feedback signal, where the negative feedback signal causes the contextual model to bias predicted tasks away from the task.”; Par. 70-“ As a non-limiting example, the homepage incorporates a subcomponent of exploration in random way to determine how users interact with those random suggested tasks. In some implementations, the contextual model can add weights to tasks and/or actions (e.g., actions included in a task) that the user does not select or does not select often (e.g., the tasks that the user does not favor).”)
Regarding Claim 4 and Claim 13, 
monitoring the trained machine learning model for prediction accuracy. (Rezaeian Par. 5-“ In some implementations, trained machine-learning model can use one or more reinforcement learning techniques to enhance the accuracy of the tasks that are suggested or predicted for a particular user. For instance, the suggested tasks can be enhanced by detecting a feedback signal from the intelligent UI. The feedback signal can indicate which presented tasks the user selected.”)
Regarding Claim 5 and Claim 14, 
determining the prediction accuracy of the trained machine learning model is below an accuracy threshold value; and re-training the trained machine learning model.. (Rezaeian Par. 62-“ As one example, a condition may define an event that corresponds to a change in cluster assignments, such as detecting that a quantity (e.g., number or percentage) of log messages assigned to a given cluster has exceeded a threshold (e.g., that is fixe and pre-defined or defined by a user, a client or rule), such as being below a lower threshold or above an upper threshold. As another example, a condition may define an event that corresponds to a degree to which a quantity of log messages being assigned to a given threshold is changing, such as by identifying a threshold for a slope of a time series or a threshold for a difference in counts or percentages or log message assigned to the cluster between two time bins. As yet another example, a condition may define an event that corresponds to multiple cluster assignments, such as an event that indicates that a time series of each of the multiple clusters has a similar shape (e.g., by determining whether curve-fit coefficients are similar enough to be within a threshold amount, by determining whether a time of one or more peaks in time series are within a defined threshold time, determining whether a correlation coefficient between time series of the clusters exceeds a threshold, and/or determining whether a difference between a variability of a time series of each of the individual clusters and a variability of a sum of the time series exceeds a threshold value).; Par. 85-“ FIG. 5 is a block diagram illustrating an example network environment for predicting tasks that users may be interested in performing based on previous tasks performed by the users. FIG. 5 illustrates network environment 500, which may include contextual user data generator 440, learner system 450, intelligent UI generator 470, and user device 480. As described above in FIG. 4, contextual user data generator 440 may store user data that is contextual to each user of a plurality of users. For example, a user from the plurality of users may have previously used an interface on many occasions to select a plurality of tasks to perform. Selecting a link presented on the interface (e.g., a UI generated by intelligent UI generator 470) may initiate performance of the corresponding task including one or more actions. Each instance a link is selected by the user, intelligent UI generator 470 may transmit a signal to learner system 450 to notify learner system 450 that the link has been selected. Learner system 450 can use one or more machine-learning algorithms to train a machine-learning model that analyzes the previous tasks selected by the user to generate a prediction of which tasks the user may be interested in performing in the future. The UI can present those predicted tasks (e.g., the links corresponding to the tasks) to the user.”)
Regarding Claim 6 and Claim 15, 
re-training the trained machine learning model on a periodic basis. (Rezaeian Par.102-“ For example, an accuracy may be determined on whether or not a user selects a task from the incomplete subset of tasks that are presented on the intelligent UI. If a task from the incomplete subset of tasks is selected by a user during a time period (e.g., during a session in which the user is navigating the intelligent UI, over an hour, over a day, over a week, over a month, etc.), then a feedback signal may be transmitted back to the learner system to indicate that the multi-armed bandit model accurately predicted that the user would select that task. If a task from the incomplete subset of tasks is not selected over the time period (the same or a different time period), then the multi-armed bandit model that selected that task did not accurately predict that the user would complete that task. Thus, the model's performance or accuracy may be reduced. The accuracy for each selection model may be cumulatively calculated or updated for each iteration of prediction. For instance, an iteration of prediction may be a single session in which the user browses the intelligent UI. As a non-limiting example, the accuracy may be calculated by calculating a cumulative average score for each iteration of prediction. If any tasks of an incomplete subset of tasks are selected, then, for example, a “1” may be added to the cumulative score for each tasks selected. A “0” or a negative value (e.g., −1) may be added to the cumulative score for each suggested task that was not selected during the time period. Advantageously, if the accuracy of the selected model decreases, then, when the next most accurate model becomes the most accurate model, the next most accurate model would be selected to be executed during the next iteration of prediction to select an incomplete subset of tasks using the techniques included in that model (e.g., Thompson sampling may be one model and upper confidence bound selection may be the other model). Thus, the most accurate model would always be executed, even as the accuracy of the selected model decline for any reason.”)
Regarding Claim 7 and Claim 16, 
wherein the trained machine learning model is a classifier machine learning model (Rezaeian Par.84-“ In some implementations, learner system 450 may include a model, such as a contextual multi-armed bandit model with reinforcement learning techniques that optimizes the tasks displayed on an interface. The reinforcement learning can enable the contextual model to dynamically determine the percentage of suggested tasks that are explored (e.g., randomly chosen) and the percentage of tasks that are predicted based on the user's previous task history and/or the task histories of other users. The contextual model can be updated based on feedback signals received from users homepages when suggested tasks are selected. In some implementations, machine-learning algorithms or techniques used for the contextual model can include an ensemble of multi-label classifiers (e.g., supervised learning),...”).


Regarding Claim 8 and Claim 17, 
wherein the trained machine learning model is trained based on collecting training data from a set of users, wherein the training data includes historical time code data of users comprising a number of instances a time code was selected. (Rezaeian Par. 62-“ A “condition evaluation” stage 318 is used to evaluate for specified conditions upon the log data. This stage can be performed to identify patterns within the log data, and to create/identify alerts conditions within the logs. Any type of notifications may be performed at this stage, including for example, emails/text messages/call sent to administrators/customers or alert to another system or mechanism. As one example, a condition may define an event that corresponds to a change in cluster assignments, such as detecting that a quantity (e.g., number or percentage) of log messages assigned to a given cluster has exceeded a threshold (e.g., that is fixe and pre-defined or defined by a user, a client or rule), such as being below a lower threshold or above an upper threshold. As another example, a condition may define an event that corresponds to a degree to which a quantity of log messages being assigned to a given threshold is changing, such as by identifying a threshold for a slope of a time series or a threshold for a difference in counts or percentages or log message assigned to the cluster between two time bins.”; Par.98-“ Process 800 begins at block 810 where a plurality of log records is stored at one or more servers across a network. The log records may capture user interactions with one or more applications. For example, a log record may capture an interaction, in which user A selects task A while using application A. Each log record of the plurality of log records may represent one or more attributes of an interaction between a user device and an application (e.g., timestamp of interaction, identifier of task selected for performance, application identifier, user identifier, and other suitable attributes). The application may facilitate performance of one or more tasks, and the interaction may be associated with a task previously selected by a user using the application.”).
Regarding Claim 9 and Claim 18, 
wherein the training data includes historical location data. (Rezaeian Par.9-“ As non-limiting examples, the data points that can be included in the user vector that is generated when a user accesses the intelligent UI (but before the suggested tasks are presented to the user) may include at least the following: the user's title, the user's security or access level, the user's organization, the user's connections in an internal platform (e.g., an internal platform for linking users together), the user's location, the time of year (e.g., a certain quarter), the proximity to certain events (e.g., the proximity to week's or year's end), the previous tasks performed by the user, the previous applications accessed by the user, the previous interactions between the user and one or more applications to complete tasks, time of day, and other suitable user data. It will be appreciated that the above listing of data points that can be included in the user vector are exemplary, and thus, the present disclosure is not limited thereto.”; Par. 68; Par. 70).
Regarding Claim 10, 
Rezaeian teaches
A system, comprising: a processor; and a memory storing instructions, which when executed by the processor perform a method comprising: receiving a request for a task code recommendation based on a user accessing an application account on a computing device (Rezaeian Par. 11-processor;Par. 44 Par. 12-“ receiving a communication from a particular user device (e.g., receiving a browser request to load the intelligent UI for a particular user), the receipt of the communication causing an interface (e.g., the intelligent UI) to be displayed on the particular user device”); 
upon receiving the request for the task code recommendation, retrieving input data corresponding to the user, wherein the input data includes: a task code history, and location data; (Rezaeian Par. 3-“Certain aspects and features of the present disclosure relate to systems and methods for using a trained machine-learning model to predict tasks for users to complete, and to efficiently display the predicted tasks as selectable links on an intelligent user interface (UI). The trained machine-learning model may learn the tasks that users typically perform over time and continuously update itself. A set of all available tasks can be determined by harvesting and evaluating log records across various applications. As a non-limiting example, the log records, which may record users' interactions (e.g., clicks) within applications, may be used to identify all tasks previously completed by users associated with an entity. The log records may capture the metadata of interactions between an application and a user. For example, the metadata may include a user identifier, a task identifier for a task selected to be performed, the application that facilitates performance of the task, and other suitable metadata. Further, a contextual user profile can be created to store various information about a user, such as the user's role, access level, current location, device characteristics, previous interactions with applications, and other suitable information. For example, each time the user accesses the intelligent UI, the full set of tasks and the user profile can be inputted into a trained machine-model to output a prediction of one or more tasks for that user to complete.”; Par. 13-“Various implementations may include one or more of the following features. The computer-implemented method further including: receiving input at the interface, the input corresponding to a selection of a presented task of the presented subset of tasks; and in response to receiving the input, accessing the application associated with the selected task (e.g., the application can be accessed using an exposed interface, such as an API), the application associated with the selected task being configured to perform the selected task. The computer-implemented method may also include identifying, using the application, the one or more actions included in the selected task. The computer-implemented method may also include automatically performing the one or more actions by triggering the application to perform the one or more actions in response to the received input.”);
generating a data array based on the input data; (Rezaeian Par. 35-37-“ FIG. 1B shows a flowchart of an approach to use system 100 to configure, collect, and analyze log data. This discussion of FIG. 1B will refer to components illustrated for the system 100 in FIG. 1A. At 120, log monitoring is configured within the system. This may occur, for example, by a user/customer to configure the type of log monitoring/data gathering desired by the user/customer. Within system 101, a configuration mechanism 129 comprising UI controls is operable by the user to select and configure log collection configuration 111 and target representations 113 for the log collection configuration. The log collection configuration 111 comprises the set of information (e.g., log rules, log source information, and log type information) that identify what data to collect (e.g., which log files), the location of the data to collect (e.g., directory locations), how to access the data (e.g., the format of the log and/or specific fields within the log to acquire), and/or when to collect the data (e.g., on a periodic basis). The log collection configuration 111 may include out-of-the-box rules that are included by a service provider. The log collection configuration Ill may also include customer-defined/customer-customized rules.”)
inputting the data array of the input data to a trained machine learning model to predict a set of task codes for the task code recommendation  (Rezaeian Par. 8-“ In some implementations, each instance a user accesses the intelligent UI, a first portion of the interface may present one or more links. For example, each link may correspond to a suggested task that is predicted for the user (e.g., based on a result of inputting the user profile of the user or other contextual information of the user into the trained machine-learning model). In some implementations, the link may be selectable, such that when the link is selected, the one or more actions associated with the suggested task are automatically performed by the appropriate application.; Par. 10-“In some implementations, the trained machine-learning model can provide contextual information in real time to enable tasks to be suggested on a version of the intelligent UI presented to the user. For example, even if a user is new (e.g., there is limited data about previous interactions by the user), the trained machine-learning model can be used to predict tasks on the version of the intelligent UI presented to the new user. The trained machine-learning model can cluster all users into one or more clusters (as described above). For example, one of the clusters may be other new users (e.g., in the past). By evaluating the contextual user data associated with other new users (e.g., which tasks those other new users completed or performed when they started), the intelligent UI can nonetheless accurately predict tasks for the new user to complete.”; Par. 54-“Given the potentially large volume of data that may be received at the edge services 306, the data can be immediately processed to assign each log message to an initial cluster and stored into an inbound data storage device 304 (the “platform inbound clustering store”). In some instances, an initial or preliminary processing may be performed at an ingest time, which can include a time corresponding to (e.g., before, shortly or immediately after, or concurrent with) storage of the data. The initial or preliminary processing may include (for example) detecting which parts of the data are non-variable components and determining an initial cluster for each log message based on the non-variable components detected in the message. For example, a hashing technique may be applied to a value of each non-variable component to generate an identifier of the initial cluster. The log message may then be stored in association with the identifier of the initial cluster or other cluster data can be stored to indicate that the log message is associated with the initial cluster. Cluster assignments may be further refined, enhanced and/or used during subsequent processing, such as during processing that occurs during a time of subsequent resource availability and/or in response to receiving a query for data corresponding to or potentially corresponding to the associated log messages.”; Par. 91-93)
 determining a subset of task codes from the set of task codes that meet a probability threshold value (Rezaeian Par. 12-“ determining a subset of the set of tasks for presenting on the interface (e.g., the suggested tasks to be presented on the intelligent UI), the subset of tasks being determined as an output of the contextual model, and the subset of tasks corresponding one or more tasks predicted to be selected by the particular user device (e.g., the subset of tasks can be the suggested tasks to be presented on the intelligent UI); and presenting the subset of tasks at the interface displayed on the particular user device (e.g., the tasks can be presented on the intelligent UI in any manner,; Par. 62-A “condition evaluation” stage 318 is used to evaluate for specified conditions upon the log data. This stage can be performed to identify patterns within the log data, and to create/identify alerts conditions within the logs. Any type of notifications may be performed at this stage, including for example, emails/text messages/call sent to administrators/customers or alert to another system or mechanism. As one example, a condition may define an event that corresponds to a change in cluster assignments, such as detecting that a quantity (e.g., number or percentage) of log messages assigned to a given cluster has exceeded a threshold (e.g., that is fixe and pre-defined or defined by a user, a client or rule), such as being below a lower threshold or above an upper threshold. As another example, a condition may define an event that corresponds to a degree to which a quantity of log messages being assigned to a given threshold is changing, such as by identifying a threshold for a slope of a time series or a threshold for a difference in counts or percentages or log message assigned to the cluster between two time bins. As yet another example, a condition may define an event that corresponds to multiple cluster assignments, such as an event that indicates that a time series of each of the multiple clusters has a similar shape (e.g., by determining whether curve-fit coefficients are similar enough to be within a threshold amount, by determining whether a time of one or more peaks in time series are within a defined threshold time, determining whether a correlation coefficient between time series of the clusters exceeds a threshold, and/or determining whether a difference between a variability of a time series of each of the individual clusters and a variability of a sum of the time series exceeds a threshold value). “)“; 
and transmitting the subset of task codes as the task code recommendation for display on the computing device for the user (Rezaeian Par. 12-“inputting the user vector into the contextual model; in response to inputting the user vector into the contextual model, determining a subset of the set of tasks for presenting on the interface (e.g., the suggested tasks to be presented on the intelligent UI), the subset of tasks being determined as an output of the contextual model, and the subset of tasks corresponding one or more tasks predicted to be selected by the particular user device (e.g., the subset of tasks can be the suggested tasks to be presented on the intelligent UI); and presenting the subset of tasks at the interface displayed on the particular user device (e.g., the tasks can be presented on the intelligent UI in any manner, including, but not limited to, being represented as selectable links that, when selected, cause the corresponding actions to be performed by the corresponding application).”)

Rezaeian teaches task prediction and the feature is expounded upon by the teaching of Gong:
generating via the trained machine learning model the prediction of the set of task codes for the task code recommendation, wherein the prediction includes a corresponding probability value for each task code in the set of task codes (Gong Par. 90-93-“ In some implementations, machine-learned model 300 can perform classification in which machine-learned model 300 provides, for each of one or more classes, a numerical value descriptive of a degree to which it is believed that the input data should be classified into the corresponding class. In some instances, the numerical values provided by machine-learned model 300 can be referred to as “confidence scores” that are indicative of a respective confidence associated with classification of the input into the respective class. In some implementations, the confidence scores can be compared to one or more thresholds to render a discrete categorical prediction. In some implementations, only a certain number of classes (e.g., one) with the relatively largest confidence scores can be selected to render a discrete categorical prediction. Machine-learned model 300 may output a probabilistic classification. For example, machine-learned model 300 may predict, given a sample input, a probability distribution over a set of classes. Thus, rather than outputting only the most likely class to which the sample input should belong, machine-learned model 300 can output, for each class, a probability that the sample input belongs to such class. In some implementations, the probability distribution over all possible classes can sum to one. In some implementations, a Softmax function, or other type of function or layer can be used to squash a set of real values respectively associated with the possible classes to a set of real values in the range (0, 1) that sum to one. In some examples, the probabilities provided by the probability distribution can be compared to one or more thresholds to render a discrete categorical prediction. In some implementations, only a certain number of classes (e.g., one) with the relatively largest predicted probability can be selected to render a discrete categorical prediction.”); 

Rezaeian and Gong are directed to task prediction. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the prediction modeling of Rezaeian, as taught by Gong, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Rezaian with the motivation of improve the accuracy of prediction or ranking systems, without requiring much if any re-engineering of an existing prediction model, to account for such differences (Gong Par. 4).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rezaeian et al., US Publication No. 20200125586 A1 [hereinafter Rezaeian], in view of Gong et al., US Publication No. 20210004682 A1 [hereinafter Gong], and in further view of in view of Polleri et al., US Publication No. 20210081837 A1 [hereinafter Polleri]. 
Regarding Claim 19, 
Rezaeian teaches
A method, comprising: receiving a request for a task code recommendation based on a user accessing an application account on a computing device, wherein the computing device includes a ... machine learning model for generating the task code recommendation (Rezaeian Par. 8-“ In some implementations, each instance a user accesses the intelligent UI, a first portion of the interface may present one or more links. For example, each link may correspond to a suggested task that is predicted for the user (e.g., based on a result of inputting the user profile of the user or other contextual information of the user into the trained machine-learning model). In some implementations, the link may be selectable, such that when the link is selected, the one or more actions associated with the suggested task are automatically performed by the appropriate application.; Par. 10-“In some implementations, the trained machine-learning model can provide contextual information in real time to enable tasks to be suggested on a version of the intelligent UI presented to the user. For example, even if a user is new (e.g., there is limited data about previous interactions by the user), the trained machine-learning model can be used to predict tasks on the version of the intelligent UI presented to the new user. The trained machine-learning model can cluster all users into one or more clusters (as described above). For example, one of the clusters may be other new users (e.g., in the past). By evaluating the contextual user data associated with other new users (e.g., which tasks those other new users completed or performed when they started), the intelligent UI can nonetheless accurately predict tasks for the new user to complete.”; Par. 54-“Given the potentially large volume of data that may be received at the edge services 306, the data can be immediately processed to assign each log message to an initial cluster and stored into an inbound data storage device 304 (the “platform inbound clustering store”). In some instances, an initial or preliminary processing may be performed at an ingest time, which can include a time corresponding to (e.g., before, shortly or immediately after, or concurrent with) storage of the data. The initial or preliminary processing may include (for example) detecting which parts of the data are non-variable components and determining an initial cluster for each log message based on the non-variable components detected in the message. For example, a hashing technique may be applied to a value of each non-variable component to generate an identifier of the initial cluster. The log message may then be stored in association with the identifier of the initial cluster or other cluster data can be stored to indicate that the log message is associated with the initial cluster. Cluster assignments may be further refined, enhanced and/or used during subsequent processing, such as during processing that occurs during a time of subsequent resource availability and/or in response to receiving a query for data corresponding to or potentially corresponding to the associated log messages.”; Par. 91-93); 
determining a subset of task codes from the set of task codes that meet a probability threshold value (Rezaeian Par. 12-“ determining a subset of the set of tasks for presenting on the interface (e.g., the suggested tasks to be presented on the intelligent UI), the subset of tasks being determined as an output of the contextual model, and the subset of tasks corresponding one or more tasks predicted to be selected by the particular user device (e.g., the subset of tasks can be the suggested tasks to be presented on the intelligent UI); and presenting the subset of tasks at the interface displayed on the particular user device (e.g., the tasks can be presented on the intelligent UI in any manner,; Par. 62-A “condition evaluation” stage 318 is used to evaluate for specified conditions upon the log data. This stage can be performed to identify patterns within the log data, and to create/identify alerts conditions within the logs. Any type of notifications may be performed at this stage, including for example, emails/text messages/call sent to administrators/customers or alert to another system or mechanism. As one example, a condition may define an event that corresponds to a change in cluster assignments, such as detecting that a quantity (e.g., number or percentage) of log messages assigned to a given cluster has exceeded a threshold (e.g., that is fixe and pre-defined or defined by a user, a client or rule), such as being below a lower threshold or above an upper threshold. As another example, a condition may define an event that corresponds to a degree to which a quantity of log messages being assigned to a given threshold is changing, such as by identifying a threshold for a slope of a time series or a threshold for a difference in counts or percentages or log message assigned to the cluster between two time bins. As yet another example, a condition may define an event that corresponds to multiple cluster assignments, such as an event that indicates that a time series of each of the multiple clusters has a similar shape (e.g., by determining whether curve-fit coefficients are similar enough to be within a threshold amount, by determining whether a time of one or more peaks in time series are within a defined threshold time, determining whether a correlation coefficient between time series of the clusters exceeds a threshold, and/or determining whether a difference between a variability of a time series of each of the individual clusters and a variability of a sum of the time series exceeds a threshold value). “)“; 
and displaying the subset of task codes from the set of task codes on the computing device. (Rezaeian Par. 12-“inputting the user vector into the contextual model; in response to inputting the user vector into the contextual model, determining a subset of the set of tasks for presenting on the interface (e.g., the suggested tasks to be presented on the intelligent UI), the subset of tasks being determined as an output of the contextual model, and the subset of tasks corresponding one or more tasks predicted to be selected by the particular user device (e.g., the subset of tasks can be the suggested tasks to be presented on the intelligent UI); and presenting the subset of tasks at the interface displayed on the particular user device (e.g., the tasks can be presented on the intelligent UI in any manner, including, but not limited to, being represented as selectable links that, when selected, cause the corresponding actions to be performed by the corresponding application).”)

Rezaeian teaches task prediction and the feature is expounded upon by the teaching of Gong:
generating via the ...machine learning model a prediction of a set of task codes for the task code recommendation based on the input data, wherein the prediction includes a corresponding probability value for each task code in the set of task codes; (Gong Par. 90-93-“ In some implementations, machine-learned model 300 can perform classification in which machine-learned model 300 provides, for each of one or more classes, a numerical value descriptive of a degree to which it is believed that the input data should be classified into the corresponding class. In some instances, the numerical values provided by machine-learned model 300 can be referred to as “confidence scores” that are indicative of a respective confidence associated with classification of the input into the respective class. In some implementations, the confidence scores can be compared to one or more thresholds to render a discrete categorical prediction. In some implementations, only a certain number of classes (e.g., one) with the relatively largest confidence scores can be selected to render a discrete categorical prediction. Machine-learned model 300 may output a probabilistic classification. For example, machine-learned model 300 may predict, given a sample input, a probability distribution over a set of classes. Thus, rather than outputting only the most likely class to which the sample input should belong, machine-learned model 300 can output, for each class, a probability that the sample input belongs to such class. In some implementations, the probability distribution over all possible classes can sum to one. In some implementations, a Softmax function, or other type of function or layer can be used to squash a set of real values respectively associated with the possible classes to a set of real values in the range (0, 1) that sum to one. In some examples, the probabilities provided by the probability distribution can be compared to one or more thresholds to render a discrete categorical prediction. In some implementations, only a certain number of classes (e.g., one) with the relatively largest predicted probability can be selected to render a discrete categorical prediction.”); 

Rezaeian and Gong are directed to task prediction. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the prediction modeling of Rezaeian, as taught by Gong, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Rezaian with the motivation of improve the accuracy of prediction or ranking systems, without requiring much if any re-engineering of an existing prediction model, to account for such differences (Gong Par. 4).
Rezaeian in view of Gong fail to disclose the “cached” machine learning and the following feature is disclosed by Polleri below:
...cached machine learning model... (Polleri Par. 81-“ In various embodiments, the production functions can include at least one of load balancing, fail-over caching, security, test capability, audit function, scalability, predicted performance, training models, predicted power, maintenance, debug function, and reusability. Load balancing refers to the process of distributing a set of tasks over a set of resources (computing units), with the aim of making their overall processing more efficient.”)
...cached machine learning model... (Polleri Par. 81-“ In various embodiments, the production functions can include at least one of load balancing, fail-over caching, security, test capability, audit function, scalability, predicted performance, training models, predicted power, maintenance, debug function, and reusability. Load balancing refers to the process of distributing a set of tasks over a set of resources (computing units), with the aim of making their overall processing more efficient.”)
Rezaeian and Gong are directed to task prediction using machine learning modelling. Polleri improves upon the machine learning technique. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved upon the prediction modeling of Rezaeian in view of Gong, as taught by Polleri, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Rezaian with the motivation of improving the amount of information you can remember (Polleri Par.90).

Regarding Claim 20, 
wherein the input data comprises: time code data associated with the user; and location data associated with user. (Rezaeian Par. 3-“Certain aspects and features of the present disclosure relate to systems and methods for using a trained machine-learning model to predict tasks for users to complete, and to efficiently display the predicted tasks as selectable links on an intelligent user interface (UI). The trained machine-learning model may learn the tasks that users typically perform over time and continuously update itself. A set of all available tasks can be determined by harvesting and evaluating log records across various applications. As a non-limiting example, the log records, which may record users' interactions (e.g., clicks) within applications, may be used to identify all tasks previously completed by users associated with an entity. The log records may capture the metadata of interactions between an application and a user. For example, the metadata may include a user identifier, a task identifier for a task selected to be performed, the application that facilitates performance of the task, and other suitable metadata. Further, a contextual user profile can be created to store various information about a user, such as the user's role, access level, current location, device characteristics, previous interactions with applications, and other suitable information. For example, each time the user accesses the intelligent UI, the full set of tasks and the user profile can be inputted into a trained machine-model to output a prediction of one or more tasks for that user to complete.”; Par. 13-“Various implementations may include one or more of the following features. The computer-implemented method further including: receiving input at the interface, the input corresponding to a selection of a presented task of the presented subset of tasks; and in response to receiving the input, accessing the application associated with the selected task (e.g., the application can be accessed using an exposed interface, such as an API), the application associated with the selected task being configured to perform the selected task. The computer-implemented method may also include identifying, using the application, the one or more actions included in the selected task. The computer-implemented method may also include automatically performing the one or more actions by triggering the application to perform the one or more actions in response to the received input.”);

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent No. US 10824940 B1 to Rybakov et al. - The present disclosure is directed to training, and providing recommendations via, a temporal ensemble of neural networks. The neural networks in the temporal ensemble can be trained at different times. For example, a neural network can be periodically trained using current item interaction data, for example once per day using purchase histories of users of an electronic commerce system. The item interaction data can be split into a more recent group and a less recent group, for example the last two weeks of data and the remainder of the last two years of data. The periodic training of neural networks, using updated data and the sliding windows created by the date split, results in a number of different models for predicting item interaction events. Using a collection of these neural networks together as a temporal ensemble can increase recommendation accuracy without requiring additional hardware for training
.Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/CHESIREE A WALTON/Examiner, Art Unit 3624